DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed 01/29/2021.
The previous objection to the Title is withdrawn in light of Applicant’s amendments.
The previous objection to the specification regarding trademark terminology is maintained with respect to Wi-Fi, WiMAX, Zigbee, Wi Fi, Wimax, PowerLine, and Geocast. 
 The previous objection to the specification regarding trademark terminology is withdrawn with respect to Microsoft and Bluetooth, as Microsoft and Bluetooth were the only trademarks appropriately amended.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments in general change a first relay device to a base station and a second relay device to backhaul equipment, and otherwise make minor naming and grammatical changes.  Applicant argues that the prior art does not teach the amended limitations (Remarks, pages 11-13).  
base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”
The previous claim rejections are maintained, and the mapping of the prior art to the claims is detailed in the Claim Rejections section of the instant Office action.
Claim Objections
Claim 8 is objected to because of the following informalities:  “the network equipment” should be “the other network equipment.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0092784 A1 to Hampel et al. (“Hampel”) in view of U.S. Publication No. 2016/0014681 A1 to YI.
As to claim 1, Hampel discloses a system (figs. 4A-4H), comprising: a processor (para. 0154, fig. 4A-H, relay device R4, 405-e; para. 0009); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (para. 0154, fig. 4A-H, relay device R4, 405-e; para. 0009), comprising: detecting a failure in a backhaul communication link between base station equipment base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); 
selecting other network equipment, other than the base station equipment and the backhaul equipment, that is communicatively connected to the core network equipment for establishment of a new backhaul communication link to replace the backhaul communication link   (fig. 4A-H, para. 0123, 0124, each relay device searches or monitors for a new wireless link to establish a backhaul connection to 405-a; relay 405-e establishes new wireless link with relay 405-g, which is coupled to node 405-a to core network).
Hampel does not expressly disclose and establishing a connection with the other network equipment to provide a backhaul communication link failure indication to controller equipment and to request the controller equipment to provide resources to establish the new backhaul communication link with the other network equipment. 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a 
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the RRC connection establishment of YI into the invention of Hampel was within the ordinary ability of one of ordinary skill in the art based on the teachings of YI.

As to claim 2, Hampel and YI further disclose the system of claim 1, wherein the backhaul communication link comprises a wired link (Hampel, para. 0029, backhaul may pertain to wireline connection).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 3, Hampel and YI further disclose the system of claim 1, wherein the backhaul communication link comprises a wireless link (Hampel, para. 0029, backhaul may be wireless).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 4, Hampel and YI further disclose the system of claim 1, wherein selecting the other network equipment comprises identifying the other network equipment based on signal strength and tuning to the other network equipment (Hampel, para. 0112, the relay device may establish the new wireless link by identifying a new backhaul wireless link, e.g., based on monitoring for one or more transmissions from a prospective upstream backhaul device (i.e. a received transmission implies a signal strength associated with that transmission is present, the claim is unclear as to how signal strength is used; see para. 0061, which discusses signal strength)).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 5, Hampel and YI further disclose the system of claim 1, wherein the base station equipment comprises a millimeter wave transmit and receive point  (Hampel, para. 0004, 0038, millimeter wave frequencies)  wherein the backhaul equipment comprises macrocell equipment (Hampel, para. 0043, base stations may be macro cell; para. 0114, relay devices may be examples of a base station and/or a UE), and wherein the base station equipment and the backhaul equipment are communicatively connected via the backhaul communication link that comprises a wired link (Hampel, para. 0029, backhaul  may pertain to wireline connection).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 6, Hampel and YI further disclose the system of claim 1, wherein the base station equipment is a first millimeter wave transmit and receive point, wherein the 

As to claim 7, Hampel and YI further disclose the system of claim 1, wherein establishing the connection comprises establishing a wireless connection employing first bandwidth (Hampel, para. 0038, mmW frequency ranges) that carries signaling information (para. 0040, providing multiple-access services to downstream devices; para. 0058, signal propagation).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 8, Hampel and YI further disclose the system of claim 1, wherein the connection is a first connection, and wherein the operations further comprise: initiating a second connection with the  network equipment in response to controller equipment allocating communication resources to establish the second connection, wherein the second connection comprises the new backhaul communication link (YI, fig. 6, para. 0073, second cell access conditions satisfied, Hampel, para. 0124-0125, relay device 405-e may begin providing multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g); Further the second BS 

As to claim 9, Hampel discloses a method (fig. 6), comprising: detecting, by a network equipment comprising a processor (para. 0154, fig. 4A-H, relay device R4, 405-e; para. 0009), failure of a first backhaul communication link between a base station equipment and first backhaul equipment, wherein the first backhaul equipment is communicatively connected to a core network (para. 0115, wireless communications system 400 is a backhaul network, and relay 405-a (i.e. which every node is coupled to) connects to the core network, para. 0122, fig. 4A-H, relay 405-e detects the upstream RLF between relays 405-a and 405-b; para. 0114 teaches that a relay device may be a base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); scanning, by the network equipment, for second backhaul equipment, which is communicatively connected to the core network, to establish a second backhaul communication link  ( fig. 4A-H, para. 0123, 0124, each relay device searches or monitors for a new wireless link to establish a backhaul connection to 405-a; relay 405-e establishes new wireless link with relay 405-g, which is coupled to node 405-a to core network; para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); selecting, by the network equipment, the second backhaul equipment based on signal strength  associated with the second backhaul equipment (para. 0112, the relay device 
Hampel does not expressly disclose and facilitating, by the network equipment, establishing a connection with the second backhaul equipment that employs a bandwidth that has been sized to transmit a backhaul communication link failure indication, wherein the facilitating comprises sending a request for communication resources to establish the second backhaul communication link with the third node device. 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a channel configuration such as an RRC connection establishment to the second communication unit 13-13-1-b (para. 0081).  Further, the RRC connection request message is transmitted to a second frequency band after failure on first band, and a response message 2 (i.e. a backhaul communication link failure indication, as it indicates a failed link with the first base station) is transmitted, i.e. second band (of a particular size) transmits the response message (para. 0072, fig. 6).

obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the RRC connection establishment of YI into the invention of Hampel was within the ordinary ability of one of ordinary skill in the art based on the teachings of YI.


As to claim 11, Hampel and Yi further disclose the method of claim 9, wherein the first backhaul communication link comprises a wired link (Hampel, para. 0029, backhaul may pertain to wireline connection), and wherein, in response to detecting the failure of the first backhaul communication link, the scanning is triggered to recover from the failure of the first backhaul communication link (Hampel, para. 0048, automated communication).  In addition, the same suggestion/motivation of claim 9 applies.

As to claim 12, Hampel and Yi further disclose the method of claim 9, wherein the first backhaul communication link comprises a wireless link (Hampel, para. 0029, backhaul may be wireless), and wherein, in response to detecting the failure of the first backhaul communication link, the scanning is triggered to recover from the failure of the first backhaul communication link (Hampel, para. 0048, automated communication).  In addition, the same suggestion/motivation of claim 9 applies.



As to claim 14, Hampel and Yi further disclose the method of claim 9, wherein the base station equipment is a first millimeter wave transmit and receive point and the first backhaul equipment is a second millimeter wave transmit and receive point (Hampel, para. 0004, 0038, millimeter wave frequencies), and wherein the base station equipment and the first backhaul equipment are communicatively connected via the first backhaul communication link that comprises a wireless link (Hampel, para. 0029, backhaul may be wireless).  In addition, the same suggestion/motivation of claim 9 applies.

As to claim 15, Hampel and Yi further disclose the method of claim 9, wherein the connection is a first connection, and further comprising: establishing (Hampel, para. 0048, automated communication), by the network equipment, a second connection with a second backhaul equipement in response to controller equipment allocating multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g); Further the second BS may be interpreted as the controller as well, or alternatively, as Hampel discloses at fig. 8, the manager of the base station).  In addition, the same suggestion/motivation of claim 9 applies.

As to claim 16, Hampel discloses first network equipment (para. 0154, fig. 4A-H, relay device R4, 405-e), comprising: a processor (para. 0009); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (para. 0009), comprising: detecting a failure of a backhaul communication link between a base station and a backhaul equipment, wherein the backhaul equipment is communicatively connected to core network equipment (para. 0115,  wireless communications system 400 is a backhaul network, and relay 405-a (i.e. which every node is coupled to) connects to the core network, para. 0122, fig. 4A-H, relay 405-e detects the upstream RLF between relays 405-a and 405-b; para. 0114 teaches that a relay device may be a base station and/or a UE; para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); selecting second network equipment, other than the first network equipment, the base station and the backhaul equipment, for use in establishing a different backhaul communication link in response to detecting the failure 
Hampel does not expressly disclose which employs a bandwidth sized as a function of a size of a transmission of a backhaul communication link failure indication and comprises requesting resources to establish the different backhaul communication link with the different relay device. 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a channel configuration such as an RRC connection establishment to the second communication unit 13-13-1-b (para. 0081).  Further, the RRC connection request message is transmitted to a second frequency band after failure on first band, i.e. second band (of a particular size) selected after number/value of access fail counter (sizes) of RRC connection reject messages are received (para. 0072, fig. 6).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the 


As to claim 18, Hampel and Yi further disclose the first network equipment of claim 16, wherein the operations further comprise: initiating a second connection with the second network equipment in response to controller equipment allocating communication resources for the second connection (YI, fig. 6, para. 0073, second cell access conditions satisfied, Hampel, para. 0124-0125, relay device 405-e may begin providing multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g)).  In addition, the same suggestion/motivation of claim 16 applies.

As to claim 19, Hampel and YI further disclose the first network equipment of claim 16, wherein the backhaul communication link comprises a wired link (Hampel, para. 0029, backhaul  may pertain to wireline connection), and wherein the base station comprises a macrocell (Hampel, para. 0043, base stations may be macro cell; para. 0114, relay devices may be examples of a base station and/or a UE).  In addition, the same suggestion/motivation of claim 16 applies.


.

Allowable Subject Matter
Claims 10, 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7640020 B2 discloses a backhaul method or another method is assigned based on a predetermined capacity (fig. 3).
US 20200260519 A1 discloses RLF on a backhaul link between base stations (para. 0005), performing path switching if applicable (fig. 11).
US 20200077310 A1 discloses a connection failure between a gNB-head DU and a gNB-remote DU resulting in a backhaul connection failure in the 5G communication system (para. 0016).
US 20190394825 A1 discloses the link problem on the wireless backhaul link may include at least one of RLF, an integrity verification failure, and/or that a criteria determining the link problem on the wireless backhaul link is met (para. 0166).
US 20170347236 A1 discloses a data request may include information such as the filename/URL of data requested, the file type of the data requested, the type of connection required, a bandwidth requirement (e.g., based on a prediction of required bandwidth), a latency requirement, a minimum packet loss requirement, the file size of data requested, a minimum bitrate, a particular quality of service associated with the user, the particular application or service on the mobile devices 802a . . . 802n requesting data communications, the duration of the request (e.g., continuous streaming, one-time download, multiple file download), whether the request is an upload, a download, or both, etc (para. 0200).
None of the prior art disclose at least the indicated allowable subject matter.
US 20210014706 A1 is to the same inventors as the instant application, however the claims of the instant application are much narrower than those of US 20210014706 A1 and therefore Double Patenting rejections do not apply.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.